805 F.2d 1036
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry SMALLWOOD, Plaintiff-Appellant,v.William Ray McDONALD, Bruce Sucker, Anne McAffee, ElizabethSue McDonald, Tom W. Wallard, Charles A. Long, Judge Taylor,Mark Watson, Jim Hoard, Donald Armstrong, C. Fred Partin,Randall Hay, John Woodridge, and Vernon W. Blair,Defendants-Appellees.
No. 86-5522.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1986.

1
Before KRUPANSKY and RYAN, Circuit Judges, and HULL, District Judge.*

ORDER

2
The plaintiff moves for counsel on appeal from the district court's order dismissing without prejudice his civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The plaintiff is a citizen of the Commonwealth of Kentucky.  The defendants are various Commonwealth and Bullitt County officials.  The complaint is difficult to read and to follow.  However, it appears to allege that defendant Hoard slandered the plaintiff and that the other defendants failed to properly prosecute and secure the conviction of the plaintiff's ex-girlfriend for shooting the plaintiff.  A copy of a transcript of proceedings before the Bullitt County Grand Jury accompanied the complaint.  The complaint did not contain a request for relief.


4
The district court held that the complaint failed to state a valid federal claim.  It is clear that the allegations of slander do not state a claim.  Torts such as slander do not become civil rights violations merely because the defendant who allegedly commits them is a state official.  Paul v. Davis, 424 U.S. 693, 698 (1976).


5
Moreover, the general allegations against the remaining defendants also do not state a valid claim.  The failure to conduct a full and fair investigation and prosecution of an alleged crime does not state a claim unless there is a violation of another recognized constitutional right.  Gomez v. Whitney, 757 F.2d 1005, 1006 (9th Cir.1985) (per curiam).  Because the plaintiff's complaint does not contain any such allegations, the district court was correct to dismiss the case without prejudice.


6
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation